DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 12/17/2020.

Status of Claims
3.	Claims 52-71 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 52-57, 59-67 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2018/0302677) in view of Eriksson et al (US 2018/0270537).

Regarding Claims 52 and 62, Patel discloses a system (e.g., see Figs. 1, 4) with corresponding method for causing to be provided a notification related to suspected continual-consumption of content (intended use), the system comprising control circuitry (400 in Fig. 4) configured to: 
; in response to determining, based on the analyzing, that consumption of the episode of the plurality of content episodes is likely to cause continual-consumption (e.g., see Para 42; such as more likely to watch the next one when at least one episode has been viewed). 
Patel discloses a frequency consumption module may identify a rate of consumption that is indicative of a user's tendency to watch related content in succession… a rate of consumption may be a predetermined threshold (see Para 42); Eriksson further discloses the viewer may watch many episodes of a particular show with minimal interruption between each episode. In other words, binge watching may consist of watching a certain number of episodes of a particular show during a single viewing session. A viewing session may refer to a period of time during which the viewer is engaged in watching content for all of the time (see Para 22). One of ordinary skill in the art would recognize a certain numbers of episodes can be viewed based on a predetermined time period subsequent to consumption of the episode during a  more than a predetermined amount of the subsequent episodes of the plurality of content episodes of the series based on a threshold set by the user; thus Patel in view of Eriksson would render the limitations of “determine whether consumption of the episode is likely to cause continual-consumption of more than a predetermined amount of the subsequent episodes of the plurality of content episodes of the series within a predetermined time period subsequent to consumption of the episode” to be obvious.
Eriksson further discloses that in some configurations, the message may inform the viewer that he/he is reaching (or, has reached) the threshold consumption rate (or, velocity) for viewing the recommended content. In other words, the message may provide the viewer with a notification that their current viewing behavior/pattern meets certain parameters associated with binge watching. In other words, the message may notify the viewer that he/she is engaged in binge watching of the recommended content (e.g., see Para 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patel to include causing the notification to be provided in response to receiving the request, as taught by Eriksson so viewers may benefit from enhancements that reduce any undesirable effects associated with binge watching and improve the content viewing experience (see Para 2).

Regarding Claims 53 and 63, Patel further discloses calculating the continual-consumption value for the episode comprises analyzing historic patterns of continual-consumption behavior subsequent to consumption of the episode to calculate an average rate of consumption (see Para 38; Para 42; such as identifying a rate of consumption that is indicative of a user's tendency to watch related content in succession).

Regarding Claims 54 and 64, Patel further discloses analyzing historic patterns of continual-consumption behavior comprises determining for a plurality of user devices a respective rate of consumption of the subsequent episodes of the plurality of content episodes of the series (see Para 42).

Regarding Claims 55 and 65, Patel further discloses calculating the continual-consumption value for the episode comprises: 
comparing the episode to a different episode of a plurality of different content episodes, wherein the plurality of different content episodes meet a likeness threshold; and determining, based on the comparison, the continual-consumption value of the episode (see Para 42).

Regarding Claims 56 and 66, Patel further discloses the continual-consumption value for the episode is set to be equal to an average of continual-consumption values of a plurality of different content episodes that have a plurality of respective likeness values that exceeds the likeness threshold (see Para 42; such as exceed at least one episode).

Regarding Claims 57 and 67, Eriksson discloses binge watching` refers to the activity of viewing content for a prolonged, abnormal, and/or otherwise unusually long duration of time (see Para 22); thus Patel in view of Eriksson would render “calculating a second continual-consumption value for a portion of the episode; and wherein causing the notification to be displayed comprises causing the notification to be displayed before the portion is caused to be displayed” to be obvious as one of ordinary in the art would have recognized to calculate the time for a portion of the episode not to exceed the excessively long viewing time.

Regarding Claims 59 and 69, Patel further discloses calculating a current rate of consumption of episodes of the series (see Para 42); and calculating a continual-consumption threshold (see Para 42; such as a rate of consumption may be a predetermined threshold).

Regarding Claims 60 and 70, Patel further discloses the current rate of consumption is based on a dynamic time window (see Para 34; the day/time analysis module 114 may associate other types of user viewing habits with particular day/time combinations, such as binge watching).

Regarding Claims 61 and 71, Patel further discloses calculating the continual-consumption threshold comprises calculating the continual-consumption threshold based on at least one selected from the group of a user profile, a watching history, and calendar data (see Para 42-43).



5.	Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2018/0302677) and Eriksson et al (US 2018/0270537) as applied in claims 52 and 62 above, and further in view of Liu et al (US 2017/0024471).

Regarding Claims 58 and 68, Patel discloses analyzing the continual-consumption value comprises comparing the continual-consumption value against a recommendation threshold (see Para 42) but is not explicit about determining that a plurality of users typically pause before a next episode of the series; and adjusting the recommendation threshold in response to determining that the plurality of users typically paused before the next episode of the series.
In an analogous art, Liu discloses the threshold for viewing episodes may not be limited to the threshold of a fixed number, and may be adjusted on the basis of actual conditions (see Para 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Patel, and Eriksson to include determining that a plurality of users typically pause before a next episode of the series; and adjusting the recommendation threshold in response to determining that the plurality of users typically paused before the next episode of the series, as taught by Liu to advantageously accommodate actual conditions as deemed suitable for the viewer.

Response to Arguments
6.	Applicant’s arguments with respect to claims 52-71 have been considered but are moot in view of new grounds of rejection.
 
Conclusion
7.	Claims 52-71 are rejected.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426